Opinion issued February 20, 2014.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00959-CV
                           ———————————
   IN RE BEST TRANSPORTATION SERVICE, INC., A/K/A MINK
INVESTMENTS, INC., A/K/A BEST DELIVERY SYSTEMS, INC., Relator



           Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, Best Transportation Service, Inc., a/k/a Mink Investments, Inc.,

a/k/a Best Delivery Systems, Inc., has filed a petition for writ of mandamus

contending that respondent, the Honorable Elaine Palmer, abused her discretion in

denying relator’s request for an independent medical examination of real party in
interest, Todd Hatch.1 Because it appears that the trial court has signed a final

judgment in the underlying case and the proceeding is moot, the Clerk of this Court

issued a notice of intent to dismiss the petition unless the parties filed a response

demonstrating that the Court has jurisdiction over the proceeding. The parties have

not responded.

      Accordingly, we dismiss the petition for writ of mandamus as moot.



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




1
      The petition identifies the underlying case as Todd Hatch v. Best Transportation
      Service, Inc., a/k/a Mink Investments, Inc., a/k/a Best Delivery Systems, Inc. and
      Jorge W. Calucho, cause no. 2012-32031, in the 215th District Court of Harris
      County, Texas.
                                          2